               Case 4:20-cv-00385-LPR Document 19 Filed 08/18/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

VALARY W. NELLUM                                                                          PLAINTIFF

v.                                    Case No. 4:20-cv-00385-LPR

ARKANSAS CHILDREN’S HOSPITAL                                                            DEFENDANT

                            INITIAL ORDER FOR PRO SE PLAINTIFFS

          You have filed this federal civil rights lawsuit pro se, that is, without the help of a lawyer.

There are rules and procedures that you must follow in order to proceed with your lawsuit, even

though you are not a lawyer.

          First: Follow All Court Rules. You must comply with the Federal Rules of Civil

Procedure as well as Local Rules for the Eastern District of Arkansas. The rules are available

online.

          In particular, Local Rule 5.5(c)(2) explains requirements for plaintiffs, like you, who are

not represented by a lawyer:

          1.       You must promptly notify the Clerk and the other parties in the case of any change

                   in address. If you do not keep the Court informed as to your current address, your

                   lawsuit can be dismissed.

          2.       You must monitor the progress of your case and prosecute the case diligently.

          3.       You must sign all pleadings and other papers filed with the Court, and each paper

                   you file must include your current address.

          4.       If you fail to timely respond to a Court Order directing action on your part, the case

                   may be dismissed.




                                                     1
          Case 4:20-cv-00385-LPR Document 19 Filed 08/18/20 Page 2 of 2




        Second: Pay the Filing Fee. Every civil case requires the plaintiff to pay a filing fee

either at the beginning of the lawsuit or, if the plaintiff cannot afford to pay the entire fee in a lump

sum, to apply to proceed in forma pauperis (IFP).

        Third: No Right to Appointed Counsel. This is a civil case. Unlike criminal cases, there

is no right to have an appointed lawyer in a civil case. If your case ultimately proceeds to a jury

trial, however, a lawyer may be, at the Court’s discretion, appointed to assist you before trial.

        Fourth: Do Not File Your Discovery Requests With the Court. Discovery requests,

such as interrogatories and requests for documents, are not to be filed with the court. Instead,

discovery requests should be sent to counsel for the defendant (or directly to the defendant if he or

she is not represented by a lawyer). No discovery should be sent to a defendant until after that

defendant has been served with the complaint.

        Fifth: Do Not Send Documents to Court Except in Three Situations. You may send

documents or other evidence to the Court only if attached to a motion, a response to a motion, or

if the Court orders you to send documents or other evidence.

        Sixth: Provide a Witness List. If your case is set for trial, as your trial date approaches,

you will be asked to provide a witness list. After reviewing the witness list, the Court will

subpoena necessary witnesses.

        IT IS SO ORDERED this 18th day of August, 2020.



                                                        ________________________________
                                                        LEE P. RUDOFSKY
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
